In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-335-CV

 _____________________


IN RE LIONEL D. MURPHY




Original Proceeding



MEMORANDUM OPINION

	Lionel D. Murphy filed a petition for writ of mandamus in which he seeks to compel
the trial court to forward his application for a writ of habeas corpus to the Court of Criminal
Appeals for filing.  Murphy's petition for writ of mandamus states that he filed his
application for writ of habeas corpus pursuant to article 11.07 of the Code of Criminal
Procedure.  See Tex. Code Crim. Proc. art. 11.07 (Vernon Supp. 2008).  
	Mandamus relief in a post-conviction habeas proceeding under article 11.07 must be
obtained from the Court of Criminal Appeals.  In re McAfee, 53 S.W.3d 715, 718 (Tex. App.--Houston [1st Dist.] 2001, orig. proceeding).  The relator has failed to establish that he is
entitled to the relief requested from this Court in his petition for writ of mandamus.  See id. 
Accordingly, we deny the petition for writ of mandamus.
	PETITION DENIED.
								PER CURIAM
Opinion Delivered August 27, 2009
Before McKeithen, C.J., Gaultney and Horton, JJ.